Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11 of the Remarks, filed October 16, 2020, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1, 5-7, 9-10, 12-16, and 21-27 are allowed as amended 10/16/2020.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by specifically claiming operation of oilfield equipment, which is improved based on the mapped power usage of each of the oil field equipment operations.   This is using the judicial exception in some other meaningful way beyond 
Reasons the 103 rejection is overcome: Independent claims 1, 5-7, 9-10, 12-16, and 21-27 disclose methods for analyzing oil field equipment power utilization during a plurality of stages to map the power utilization and consumption along three axis based on a ratio of power used by the pieces of oilfield equipment.
The closest prior art of record is:
Rowan et al. (US 2011/0016342 A1) – which discloses power analysis techniques for a server room that is mapped to display three dimensional heat/cool zones. 
Zubrin et al. (US 2009/0014170 A1) – which discloses oilfield operations of equipment, while taking into account power utilization of the pieces of equipment.
DeFosse et al. (US 2010/0132949 A1) – which discloses specific operations taken by the pieces of oilfield equipment for power utilization purposes.
Barrado et al. (A. Barrado, J. Pleite, A. Lazaro, R. Vazquez and E. Olias, "Utilization of the power losses map in the design of DC/DC converters," PESC 98 Record. 29th Annual IEEE Power Electronics Specialists Conference (Cat. No.98CH36196), Fukuoka, 1998, pp. 1543-1547 vol.2, doi: 10.1109/PESC.1998.703381. Date Added to IEEE Xplore: 06 August 2002) – which discloses utilization of power losses map for designing electrical equipment.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 10.  While individual features may be known per se, there is no determining an amount of power supplied to the plurality of equipment during performance of each of a plurality of stages of the oilfield operation by the plurality of equipment; determining power utilization of the plurality of equipment during performance of each of the plurality of stages of the oilfield operation by the plurality of equipment, wherein the power utilization of the plurality of equipment comprises a ratio of power used by the plurality of equipment over a total available power; mapping power utilization of the plurality of equipment during performance of each of the plurality of stages of the oilfield operation by the plurality of equipment, wherein mapping power utilization comprises plotting each of the plurality of stages of the oilfield operation along a first axis, the power utilization of the plurality of equipment along a second axis, and the plurality of equipment along a third axis against each other in a three-dimensional graphical presentation; and improving power utilization for the plurality of equipment during performance of the oilfield operation by the plurality of equipment”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/
Examiner, Art Unit 3683